Citation Nr: 0732895	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to June 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in October 2006.  At the hearing the 
veteran submitted additional medical evidence in support of 
his claim and waived his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 19.37(b), 
20.1304(c) (2007).  A transcript of the hearing is associated 
with the claims files.  


REMAND

In a rating decision dated in July 2003, the RO granted 
service connection for hypothyroidism and assigned an initial 
disability rating of 10 percent, effective June 30, 2003.  
This rating assignment was based largely upon the report of a 
February 2003 VA examination, which is now almost five years 
old.  That examination was somewhat cursory and addressed the 
symptomatology of hyperthyroidism but not hypothyroidism.

At a hearing held in October 2006, the veteran testified that 
his symptoms worsened after the February 2003 VA examination.  
He stated that his current symptoms include fatigue, 
constipation and mental sluggishness.  The medical evidence 
of record documents numerous complaints of fatigue before and 
after the February 2003 VA examination, as well as complaints 
of constipation beginning in July 2004.  The medical evidence 
of record does not contain any reference to mental 
sluggishness.

During the course of this appeal, the veteran requested that 
he be afforded a new VA examination to assess the severity of 
his hypothyroidism.  Since the veteran has reported a 
worsening of his symptoms since his VA examination, including 
symptoms that are not otherwise documented by the medical 
evidence of record, the Board finds that a new VA examination 
is necessary in order to decide the veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2007).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the Board notes that the veteran is appealing 
the initial rating of a disability following an award of 
service connection.  He has not been provided with the notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) with respect to this downstream 
element of his original service connection claim.  Therefore, 
while this case is in remand status, the RO or the Appeals 
Management Center (AMC), in Washington, D.C., should ensure 
that all notice required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) is provided.

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, it 
should obtain a copy of any pertinent VA 
outpatient records for the period since 
October 2006.  If it is unable to obtain 
any such evidence, it should so inform the 
veteran and his representative and request 
them to provide the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected hypothyroidism.  The claims 
folder must be made available to and 
reviewed by the examiner.

Any indicated studies should be performed.  
The examiner should render specific 
findings regarding any fatigability, 
constipation, mental sluggishness, 
muscular weakness, mental disturbance 
(including dementia, slowing of thought or 
depression), weight gain, cold 
intolerance, cardiovascular involvement, 
bradycardia or sleepiness.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

4.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

